Citation Nr: 9916026	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-33 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
varicose veins with high and low saphenous ligation and 
thrombophlebitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
REMAND

The veteran had active duty from June 1951 to June 1953.

The veteran requested a hearing before the Board.  By letter 
in February 1999, the veteran was advised that it was 
possible to have a videoconference hearing in lieu of an in 
person hearing.  He was advised that if he accepted a 
videoconference hearing, this would be the only hearing he 
would be granted.  Pursuant to a telephone conversation, the 
veteran was scheduled for a travel board videoconference 
hearing on June 8, 1999.  Prior to that time, the veteran 
advised the RO that he desired an in-person hearing before a 
traveling member of the Board at the RO.

At this time, the veteran has not waived his right to an in-
person hearing before a traveling member of the Board.  While 
a videoconference was scheduled, based on the telephone 
conversation with the veteran, the letter to him in May 1999 
advised him that "If you would prefer not to give up your 
right to an 'in-person' hearing, we will keep you on the 
schedule docket for a future visit by a Board member."  The 
veteran has indicated his desire to have an in-person hearing 
in a timely manner.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO pursuant to 
the veteran's request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


